Appeal by the defendant from two judgments of the County Court, Nassau County (Lawrence, J.), both rendered November 4, 1983, convicting him of attempted robbery in the second degree and reckless endangerment in the first degree under indictment No. 56286, and burglary in the second degree under indictment No. 57135, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant did not raise his objections to the adequacy of the plea allocutions to the court of first instance. Thus, he failed, as a matter of law, to preserve his claim for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, the plea allocutions clearly established sufficient factual bases for the court’s acceptance of the defendant’s pleas of guilty to the charges of attempted robbery in the second degree and burglary in the second degree. Furthermore, the absence of a complete factual recitation of the underlying circumstances of the crime of reckless endangerment in the first degree does not require automatic reversal of this conviction, where, as here, the record affirmatively demonstrates that the plea was entered knowingly, voluntarily and with competent assistance of counsel (see, People v Santiago, 100 AD2d 857; People v Moore, 91 AD2d 1050), and " '[tjhere is no suggestion in the record or dehors the record that the guilty plea was improvident or baseless’ ” (People v Moore, supra, at 1050, quoting from People v Nixon, 21 NY2d 338, 350, cert denied sub nom, Robinson v New York, 393 US 1067). Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.